Exhibit 10.20

Description of Transition Award to Ronald E. Logue

On November 18, 2009, in connection with the Board of Directors’ approval of the
management succession plan in October 2009, pursuant to which Joseph L. Hooley
will become State Street’s Chief Executive Officer effective March 1, 2010, the
Executive Compensation Committee of the Board of Directors approved a transition
award to Ronald E. Logue, State Street’s Chief Executive Officer, of $6 million,
payable in deferred cash. The transition award will vest and be paid to
Mr. Logue on January 2, 2011, subject to Mr. Logue completing his service as
Chief Executive Officer and as Non-Executive Chairman of the Board of
Directors. This transition award recognizes Mr. Logue’s ongoing contributions in
leading State Street, the importance of his continuing to perform the role of
Chief Executive Officer through March 1, 2010 and his agreeing to remain as
Non-Executive Chairman of the Board of Directors through January 1, 2011.